DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed March 18, 2022 via RCE. Claims 1-20 are currently pending, of which claims 1 and 11 are currently amended.
Examiner notes that Applicant’s filed Specification lacks paragraph numbers. Therefore, any references to the Specification of the instant application are to paragraph numbers as disclosed in the pre-grant publication for the application (U.S. 2021/0216562 A1).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 17/025,683 (U.S. Patent No. 10,970,299), 16/802,330 (U.S. Patent No. 10,846,297), and 14/584,850 (U.S. Patent No. 10,606,859), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, none of the prior-filed applications disclose any specific support for the level of specificity in the amendment of claims 1 and 11, stating “identification of the multiple ones of the code objects being devoice of identification of one or more of the code objects for one or more of the tasks previously assigned to the user”. Accordingly, claims 1 and 11 are not entitled to the benefit of the prior applications regarding this subject matter.

Response to Arguments
Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are moot.
Specifically, Applicant argues that the claim language now explicitly requires an exclusionary selection of who a task is assigned to, especially as it relates to users other than the searching user. See Remarks 13. These arguments are moot, as Gingras is no longer a cited reference and new references Kofman and Jiang have been introduced to teach the various amended language. Kofman explicitly allows users to search for which users are assigned to tasks. See Kofman paras. [0004] and [0021]. Examiner further notes that the searching user does not have to put their own name into the search for the “assigned to” user, and only the names in the “assigned to” search filter would be returned to the searching user.
Jiang has been introduced because the search filters of Kofman (and Caligor) do not explicitly hide previously assigned tasks. Jiang discloses that tasklets can be searched and that “one or more tasklets can optionally be excluded from the group. One reason for excluding a tasklet can be that the tasklet has already been completed by the user.” See Jiang paras. [0030] and [0035]. Therefore, a user can search in Caligor or Kofman and that search could exclude tasks already completed, and thus previously assigned to the user as claimed.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “identification of the multiple ones of the code objects being devoice of identification of one or more of the code objects for one or more of the tasks previously assigned to the user” and there does not appear to be any support for this amendment. There is nothing in the specification that shows this level of specificity with the search results and Applicant points to the entire specification as support for this amendment. See Remarks 11. That is not an appropriate way to show specification support. Examiner also encourages Applicant to review the rejection under 112(b) below because it is also unclear what is being intended by this limitation. Claim 11 recites similar language and is rejected for at least the same reasons therein.
Claims 2-10 and 12-20 are rejected based on their dependency from an above-rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “identification of the multiple ones of the code objects being devoice of identification of one or more of the code objects for one or more of the tasks previously assigned to the user” and this limitation is unclear and the metes and bounds cannot be determined. It is unclear how something can be identified that is devoid of identification. These issues are compounded by the confusing different “code objects”, including “the code objects”, “multiples ones of the code objects”, and “one or more of the code objects”. Examiner is unclear how to interpret this claim, and as noted above in the 112(a) rejection, the specification does not provide any support for doing so. Claim 11 recites similar language and is rejected for at least the same reasons therein. For examination purposes, this will merely be interpreted as search results not having certain things in them, such as previously assigned tasks to a user. Therefore, any prior art reference that filters searches could potentially read on the claims. It does not require the system to deliberately filter out anything.
Claims 2-10 and 12-20 are rejected based on their dependency from an above-rejected claim. 



Claim Interpretation
Claims 1 and 11 recites various language regarding the exclusivity of the assigned tasks, especially the language “assigned to multiple different users other than the user”. The only support for this “other than” is in Fig. 6 element 812 with the “assigned to” feature of the search filters. Examiner therefore cautions applicant that any prior art that teaches allowing a filtered search of the individuals to which a task is assigned can therefore obviously exclude the searching user.

Examiner’s Notes
The prior art rejection(s) below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Caligor (U.S. Publication No. 2012/0239451) and further in view of Kofman (U.S. Publication No. 2016/0034844) and Jiang et al. (U.S. Publication No. 2011/0302521; hereinafter “Jiang”).
As per claim 1, Caligor teaches a method to produce a multi-user calendar interface, the method comprising: 
storing, by a server system, an information structure that associates attribute information with code objects, the code objects corresponding to tasks previously assigned to individual users, wherein the code objects are configured to facilitate generation of visual content items corresponding to the tasks (See Caligor Figs. 1, 4.0-4.2, and paras. [0023-24] and [0160-164]: task records database in communication with a variety of client devices, each of the devices having access to the calendar tasks through a variety of network connections and application means, including a browser for a web application, a native application, or calendar client software on devices. The user can access various tasks in the calendar that has been displayed/accessed on a respective user client device);
matching, at the server system, the attribute information included with the search query received with the attribute information stored by the server system [to exclusively identify the multiple ones of the code objects for the multiple ones of the tasks previously assigned to the multiple different users and dates that match the search query, identification of the multiples ones of the code objects being devoid of identification of one or more of the code objects for one or more of the tasks previously assigned to the user]; transmitting, by the server system, information that exclusively identifies the multiple ones of the code objects for the multiple ones of the tasks previously assigned to [the multiple different users] and the dates associated with the attribute information stored by the server system that matches the attribute information included with the search query (See Caligor paras. [0030-31] and [0090]: periods of time for tasks; paras. [0027] and [0104] and [0111-113]: filtering and editing and returning query results based on attributes, including presenting results of a query that satisfy the query; para. [0143]: completed tasks can be “automatically moved to their archive of accomplished Tasks when marked complete.”).
However, Caligor does not explicitly teach the results of the task search being generated within the calendar date display grid as claimed, and more specifically does not clearly anticipate and effectuating generation of the multiple visual content items for the multiple ones of the tasks within a calendar date pane display grid of a multi-user calendar interface that is displayed via the user device, the multiple visual content items being generated in accordance with the multiple ones of the code objects for the multiple ones of the tasks previously assigned to [the multiple different users], the calendar date pane display grid comprising a two-dimensional display grid of date panes that individually correspond to individual days of a month.
Nevertheless, it would have been obvious to one of ordinary skill in the art to show the results in the same calendar, as Caligor teaches both the traditional calendar grid layout as claimed as well as accessing the task systems on devices employing said calendar software. Therefore, it would have been obvious for the Caligor to teach these limitations of the claim as well (See Caligor Figs. 4.0-4.2 and paras. [0044-46] and [0174-177]: displaying tasks and their attributes in a traditional calendar grid interface; para. [0154]: can view at least one other user’s calendar, like a spouse).
Furthermore, while Caligor teaches receiving, at a user device associated with a user, a search query including some of the attribute information of multiple ones of the code objects associated with multiple ones of the tasks previously [and exclusively assigned to multiple different users other than the user] (See Caligor pparas. [0027] and [0104] and [0111-113]: filtering and editing and returning query results based on attributes, including presenting results of a query that satisfy the query; para. [0154]: can view at least one other user’s calendar, such as a spouse), Caligor does not explicitly teach those tasks previously assigned to and exclusively assigned to multiple different users other than the user.
Kofman teaches this limitation of the claim (See Kofman Fig. 3 and paras. [0004] and [0021]: “A user may use the browser interface to search for tasks meeting particular metadata, such as tasks assigned to that user or tasks associated with a particular category. The search results associated with the tasks may be presented with a completion status summary associated with the search query.” Therefore, tasks can be searched based on who they are assigned to. In light of Applicant’s disclosure, as discussed in the Claim Interpretation above, the searching user does not have to put their own name into the search for the “assigned to” user, and only the names in the “assigned to” search filter would be returned to the searching user).
Finally, Caligor teaches searching/matching the attribute information, as well as the ability to archive completed tasks, as discussed above, as well as and dates that match the search query (See Caligor paras. [0030-31] and [0090]: tracking periods of time for tasks, as well as defining those time periods as associated with the tasks). Calgior does not explicitly teach to exclusively identify the multiple ones of the code objects for the multiple ones of the tasks previously assigned to the multiple different users [and dates that match the search query].
Kofman teaches this limitation of the claim as well (See Kofman para. [0004]: searching for particular categories/filters as appropriate, including users assigned to tasks; para. [0056]: tracking completion status of tasks).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the calendar querying and filtering of Caligor with the multiple user searches of Kofman. One would have been motivated to combine these references because both references disclose searching calendar interfaces and Kofman enhances the user experience by allowing the searching user to easily visualize the other users’ calendars, either to quickly look at upcoming availability or the tasks statuses of Caligor. This saves the user time instead of constantly going between multiple individual calendars (or just one additional calendar of Caligor) and makes the tasks “easily searchable and completion of tasks can be readily determined by a user from the browser interface”, thus saving time and improving search efficiency (See Kofman para. [0004]).
However, while Caligor allows for the archiving of tasks (para. [0143]), and Kofman allows searches to be filtered by any type of metadata and tracks task completion (See Kofman para. [0004]), neither Caligor nor Kofman teach identification of the multiples ones of the code objects being devoid of identification of one or more of the code objects for one or more of the tasks previously assigned to the user as claimed.
Jiang teaches this limitation of the claim (See Jiang paras. [0030] and [0035]: tasklets can be searched; “one or more tasklets can optionally be excluded from the group. One reason for excluding a tasklet can be that the tasklet has already been completed by the user.” Therefore, a user can search in Caligor or Kofman and that search could exclude tasks already completed, and thus previously assigned to the user as claimed. Furthermore, Kofman explicitly allows search filters/parameters to limit the search and therefore Jiang is further clarifying the parameters that can be implemented in the search. Here, that is the “already been completed” being capable of being excluded).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the calendar querying and filtering of Caligor with the limiting of the specific results of Jiang. One would have been motivated to combine these references because both references disclose searching tasks in a user interface and Jiang enhances the user experience by allowing the user to only visualize data that is more relevant to the searching user. This improves efficiency and applies directly to the filtering of both Caligor and Kofman. By allowing the user to filter out completed tasks, the searching user can easily view what is still left to be accomplished and focus the other users on those tasks.

As per claim 2, Caligor/Kofman/Jiang further teaches wherein generating the multiple visual content items includes displaying representations of status values of the multiple ones of the tasks (See Caligor paras. [0142-143]: users can mark tasks as completed and update those tasks accordingly in the system to see them in all lists and views).

As per claim 3, Caligor/Kofman/Jiang further teaches chronologically ordering the multiple ones of the code objects into an ordered structure; and using the ordered structure to map the multiple visual content items to the multi-user calendar interface (See Caligor para. [0031-34]: chronologically ordering available times and tasks that have been scheduled into specific times or daily/weekly catchalls).

As per claim 5, Caligor/Kofman/Jiang further teaches sending over a network from different user devices to the server system, different code objects that are associated with the dates, wherein the code objects are adapted for use to generate the visual content items on different user device display screens; and wherein receiving the information that identifies the multiple ones of the code objects that match the search query over the network from the server system includes receiving information that matches multiple different code objects sent over the network by the different user devices to the server system (See Caligor paras. [0027] and [0104] and [0111-113]: filtering and editing and returning query results based on attributes, including presenting results of a query that satisfy the query).

As per claim 6, Caligor/Kofman/Jiang further teaches wherein the search query identifies two or more of an individual task, a task deadline, a milestone, a keyword, or a person (See Caligor para. [0089]: “a Task is a discrete to-do, defined by attributes including Task Name, Duration, Do Date, Scheduling Type, Deadline, Category, Priority, Special Flag+Notes, Assigned To/By, and Completion Status. A Task may have a duration assigned to it”; para. [0187]: “Tasks can be assigned according to the match between keywords, categories, tags or other Task attributes and specific skill sets of individuals”).

As per claim 7, Caligor/Kofman/Jiang further teaches wherein the information that identifies the multiple ones of the code objects that match the search query received by the user device includes the attribute information stored by the server system that matches the attribute information in the search query (See Caligor paras. [0105] and [0112]: querying for tasks and availability using various filters and attributes).

As per claim 8, Caligor/Kofman/Jiang further teaches receiving, at the user device, the search query that includes the attribute information (See Caligor paras. [0027-28], [0102], and [0105]: viewing results of the query).

As per claim 9, Caligor/Kofman/Jiang further teaches receiving, by the server system from a first user device, a first code object, wherein the first code object corresponds to a first task previously assigned to a first user, wherein the first code object has been used by the first user device to generate a first visual content item within a first user calendar interface on the first user device (See Caligor Figs. 1 and 4.2 and paras. [0037], [0174], and paras. [0186-187]: assigning tasks to a variety of users, which would then appear in the calendar interface however the user accesses it from one of the many client devices).

As per claim 10, Caligor/Kofman/Jiang further teaches receiving, by the server system from a second user device, a second code object, wherein the second code object corresponds to a second task previously assigned to a second user, wherein the second code object has been used by the second user device to generate a second visual content item within a second user calendar interface on the second user device, the first code object being separate and discrete from the second code object (See Caligor Figs. 1 and 4.2 and paras. [0037], [0174], and paras. [0186-187]: assigning tasks to a variety of users, which would then appear in the calendar interface however the user accesses it from one of the many client devices. One of ordinary skill would understand that multiple tasks can be assigned and thus appear in the respective user’s calendar on their client device).

As per claims 11-20, the claims are directed to a system that implements the same features as the method of claims 1-10, respectively, and are therefore rejected for at least the same reasons therein. 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caligor/Kofman/Jiang as applied above, and further in view of Daughtrey et al. (U.S. Publication No. 2008/0222566; hereinafter “Daughtrey”).
As per claim 4, Caligor/Kofman/Jiang further teaches wherein the multiple ones of the code objects identified by the server system are associated with the dates within a prescribed date range (See Caligor para. [0090]: specificity of the period of time within which a task must be completed), and wherein the method further comprises: sending, by the user device, a request over a network to the server system for information indicating matching code objects associated with the dates [within an extended date range that is outside of the prescribed date range]; sending over the network by the server system to the user device, information that identifies at least one code object and at least one date within [the extended date range] associated in the information structure with the attribute information stored in the computer readable storage device that matches the attribute information included with the search query; receiving over the network by the user device from the server system, the information that identifies the at least one code object and the at least one date within [the extended date range] associated in the information structure with the at least one code object; and using the at least one code object to generate at least one visual content item within the multi-user calendar interface (See Caligor Figs. 1, 4.0-4.2, and paras. [0023-24] and [0160-164]: task records database in communication with a variety of client devices, each of the devices having access to the calendar tasks through a variety of network connections and application means, including a browser for a web application, a native application, or calendar client software on devices. The user can access various tasks in the calendar that has been displayed/accessed on a respective user client device; paras. [0030-31] and [0090]: periods of time for tasks; paras. [0027] and [0104] and [0111-113]: filtering and editing and returning query results based on attributes, including presenting results of a query that satisfy the query. These filtering and applications can be received by the many users of the system and thus can send multiple requests) .
However, while Caligor/Kofman/Jiang allows two subsets of query results, including ones that do and ones that do not satisfy the query (See Caligor para. [0027]), Caligor/Kofman/Jiang does not explicitly teach doing so within an extended date range that is outside of the prescribed date range and the extended date range in general.
Daughtrey teaches these limitations of the claim (See Daughtrey Fig. 6 and paras. [0081-82]: user can extend the query date range, which would apply to the date range of Caligor/Kofman/Jiang and return results that also fall under this extended date range).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the calendar querying of Caligor/Kofman/Jiang with the extended date ranges of Daughtrey. One would have been motivated to combine these references because both references disclose searching calendar interfaces within date ranges and Daughtrey enhances the user experience by allowing the user to quickly and intuitively extend the results. This could help the user capture additional results or find results in general, such as a next available task or other requested information in the calendar system of Caligor/Kofman/Jiang.















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chu (U.S. 2012/0123835) discloses a task management interface where a managing user, such as a parent, can assign and review tasks to another individual, like a child.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145